The principal and most important question, which lies at the foundation of this case, and upon which it must be determined, is, whether the legislature possess the constitutional power to authorize the taking of private property for the use of a foreign corporation, organized by the laws of an adjoining State, and located within the borders of that State, upon the payment of a just compensation to the owner for the property thus taken. This involves the right of eminent domain, by which the people in their sovereign capacity have a right to resume the possession of property in the manner directed by the Constitution and laws of the State, whenever the public interest requires it, upon payment of just compensation. (Constitution of New York, art. I, § 6; Constitution of United States, amendments, art. V.) The use must be for the public, and the compensation must be just, to authorize the legislature to exercise this right. The inherent right, which is one of the attributes of a sovereign and independent State, does not confer upon the sovereign power, the privilege of taking the property of a citizen, and transferring it to another, or to a corporate body, when the public interest does not require such an act; but is maintained upon the great principle, that the interests of individuals must yield to the public wants and necessities. The right of eminent domain has been upheld in this State by a long series of adjudications, and it has been decided, that, in cases of public improvement, where benefit would result to the public, it may be exercised, either through the agents of the government, or through the medium of corporate bodies, or by means of individual enterprise. (Beekman v. Saratoga and Schenectaday Railroad Co., 3 Paige, 45, 72, 73; Varick v. Smith, 5 id. 159; Bloodgood v. M.and N.R.R. Co., 18 Wend. 10, 77; The People v. Smith,21 N.Y. 595; Buffalo and New York Railroad Co. v. Brainard, 5 Seld. 106; The People v. The Mayor of Brooklyn, 4 N.Y. 419.) The legislature, as a general rule, is to determine when public uses require the assumption of private property; and, unless it entirely exceeds its authority, the discretion which it has *Page 182 
exercised, is not the subject of judicial review. It cannot take property from one man and give it to another, or vacate a grant, under pretext of public use; and any such arbitrary exercise of power would be an infringement upon the spirit of the Constitution, and beyond the powers delegated to the legislature by the people. (2 Kent's Com. 340; Hayward v. The Mayor of NewYork, 3 Seld. 324; 5 id. 109; The People v. Wynehamer,13 N.Y. 378; Bank of Rome v. The Village of Rome, 18 id. 38;People v. Toynbee, 2 Park. 490. See also authorities above cited.) The canal of the respondents is recognized in its character as a public highway, free for the transportation of goods, and, in the act in question, as a foreign corporation, and terminates at Jersey city, directly opposite the city of New York. The act, under which the proceeding under review was instituted (Sess. Laws of 1855, chap. 296), does not, as seems to be supposed, and as is claimed by the appellant's counsel, delegate the right of eminent domain to the respondent, but is the exercise of that right by the legislature, which, in its wisdom, assumes to take the property in question, and appropriate it for certain purposes specified in the act, which it declares to be, for "public use." When the legislature thus authorizes a corporation to take private property within the State, it does not delegate its power, but it exercises the power in the same manner as has been frequently done in reference to railroads and other corporations within the State.
The true question which we are called upon to decide, then, is, not whether the legislature delegated the right of eminentdomain to a foreign corporation, but whether the property of the appellant was taken for public use, within the spirit and meaning of the provision of the Constitution which has been cited. The term "public use" evidently means for the benefit of the public, and if the corporation, who was authorized to take the property, had been organized within this State, there would be no question as to the authority of the legislature to pass the act in question. Nor do I think that it changes the aspect of the case, if it appears, that the canal of the respondents can be used and enjoyed by the citizens *Page 183 
of this State, or for their benefit. As we have seen, it terminates directly opposite the city of New York, the great emporium of the American continent, where concentrates, not only the internal trade and business of all the States of the Union, but, to a considerable extent, the trade and commerce of the whole world.
It has the most important business relations with the nearest as well as the most remote parts of the country, and from all these pour in the products and the fruits of the industry of the country, to add to its prosperity, and to increase the wealth of its citizens. Every avenue opened for the accommodation of those who may have occasion to contribute to its augmenting inland trade, or facilitate the transportation of the vast amount of merchandise which is disposed of within its precincts, or the entrance or departure of those who may have occasion to visit or to leave it, is of paramount importance. Every business man and every owner of property in this great mart is therefore interested in maintaining, preserving, extending and increasing conveniences for intercommunication, and for transportation. Every railroad and canal, and every means of communication or conveyance, furnished by private capital, or public enterprise, must increase its means of producing wealth, and the value of the property located within its limits. The railroad in Connecticut which, by the act of the legislature of this State, is allowed to extend its construction and operation beyond State limits; the railroads which cross the State of New Jersey, and which are only separated from it by the flowing waters of the Hudson; the canal of the respondents, which is similarly situated; all contribute benefit and advantage to the city, and to the whole State, and to the whole country. Can it be said of either of these means for the promotion of internal commerce, and the advancement of commercial prosperity, and the good of the whole country, which every citizen is entitled to use, and none are deprived from enjoying to the fullest extent, are merely corporations entirely private in their character, and of no earthly benefit to the public at large? That they only benefit individuals, *Page 184 
and not the public, because a narrow and invisible boundary line separates them from the State of New York? They are not organized for private purposes alone. They are not limited, and confined to individual use. They are open and free to all, and the whole public are entitled to enjoy their benefits and privileges. They are instituted, designed, carried out and employed, for publicuse. It matters not that a State boundary line separates their immediate connection; and it would be a narrow and limited construction to hold that this fact prevents their being appropriated and dedicated to the public use. They are quite as much for the benefit of the public, and for the public use, as the great links of internal improvement, which individual capital, and the public authorities of the State, have planned, constructed and brought to a successful consummation within the borders of the State. The railroads which connect New York with Massachusetts, Rhode Island and Connecticut, and the other great States which surround New York, are all part of a great system of internal communication, which, stretching across a vast and extended territory, binds the whole continent together in the bonds of successful enterprises. To say that these vast channels for trade, commerce, traffic, travel and enjoyment, are not for the public use of the people of the State, when they meet upon its borders, and accommodate the public at large, is to hold adversely to all rational rules of interpretation applicable to questions of such a character. Suppose the depot of the Morris Canal Company had been located immediately across and adjoining the boundary line of the State of New Jersey, and within the limits of New York; could there be any doubt that the land taken for such a purpose would be for the public use? Most certainly there would not. It does not, then, alter the case, because the Hudson river separates the terminus of the canal company from immediate connection with the State of New York. It accommodates the citizens of New York precisely as much, and the public are equally benefited, and, as such, interested, as if the depot was located on the opposite side of the river, and it is quite as much for the public use. Nor is it essential, *Page 185 
in my opinion, that the canal should be located within the borders, or that the company should derive its powers by means of the legislature of the State of New York, to establish that it is for the public use. It is sufficient, that the citizens of this State are entitled to enjoy and derive benefits and advantages from its operation.
It may also be observed in this connection, that it has been heretofore the policy of the State of New York, through its courts and public authorities, to recognize foreign corporations; to allow them to prosecute their business, and in some instances, to grant to them extensive privileges. With this view, at least one railroad incorporation in another State has been extended by direct enactment, and at least another one similarly organized, has been allowed to extend its line of communication by a separate charter. The same privilege has been conceded by the State of New Jersey to New York in one instance, if no more. The rules of courts demand thus much, and it would be an unwise and narrow-minded policy, for a sovereign State like New York, to refuse to extend to the corporation of a sister State, which is contributing to its welfare, and from which it is deriving a direct advantage, the trifling boon conferred by the act in question. It should not be refused, except upon the clearest conviction that it is unwarranted, unauthorized, and in conflict with a constitutional enactment. In any aspect in which the question may be considered, I am of the opinion that the Constitution has not been violated by the general scope and purposes of this act.
The provision of the act vesting title in the real estate in the company "for the purposes of its incorporation," and divesting all persons who have been made parties to the proceedings, from any interest in the real estate "during the corporate existence of said company," etc., I am inclined to consider as an appropriation for corporate purposes only. The title of the act and its provisions indicate very clearly its object, and when the land taken ceases to be useful or available for such a purpose, the parties whose rights have been acquired would occupy the same position as any other *Page 186 
owners of real estate, which had been taken by the exercise of the right of eminent domain for a public improvement. Conceding, however, that this view of the subject is entirely erroneous, yet, the legislature having the right to take property under the Constitution, the extent of the interest in the land authorized to be taken, must, I think, rest very much in its sound discretion.
The point taken, that the act is unconstitutional, because it purports to authorize the assessment of damages, which have been sustained prior to its passage, cannot, I think, be maintained. These damages are so intimately identified with the property, that it is difficult to discriminate between the two. But, admitting that the owner of the land could not be deprived of a right to a trial by jury for antecedent damages, it does not in any way impair the right to appoint commissioners to appraise the damages for taking the land. If the provision of the act was void as to damages previously accruing, it does not affect its validity in other respects. No question is made by this appeal as to these damages, and it nowhere appears distinctly that the commissioners included any such damages. If they did so without authority, and in violation of any provision of the Constitution, I think that the appellant could have sustained an action for such damages as could properly be recovered, and, with the proceedings had, would be valid and in force as to the taking and appropriation of the land, which is authorized by the Constitution: they would be ineffective beyond this. The appellant could not, therefore, be injured by sustaining the proceedings of the General Term. No other questions are made which require discussion, and the order of the General Term should be affirmed.
Judgment reversed. *Page 187